OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law in the State of New York by the Third Judicial Department on January 20, *701981 and, at all times pertinent to this proceeding, respondent engaged in the practice of law within the First Judicial Department.
Respondent is charged with violating Code of Professional Responsibility DR 1-102 (A) (4) and (7) (now [8]), DR 6-101 (A) (2) and (3), and DR 9-102 (C) (3) (22 NYCRR 1200.3, 1200.30, 1200.46) because, inter alia, he neglected six legal matters entrusted to him, made misrepresentations to clients and to the Committee, submitted forged documents to an administrative agency and failed to maintain complete records of moneys given to him by his client.
The Hearing Panel sustained nine of the seventeen charges against respondent and recommended that he be suspended for a period of two years and the Departmental Disciplinary Committee moves for an order confirming that recommendation. Respondent supports that motion and admits that he neglected several legal matters and that he failed to better manage his legal practice. He submits that his misconduct was unintentional, that he was over his head in his law practice and inadequately prepared and that he accepted cases which necessitated engaging other attorneys to handle them and that he failed to oversee such attorneys.
Normally, the sanction to be imposed would be three years, especially here where the respondent has two prior admonitions for neglect (see, Matter of Siegel, 193 AD2d 181; Matter of Rabinowitz, 189 AD2d 402) and there are other aggravating factors such as deceiving one client with respect to filing for a license with the State Liquor Authority.
Accordingly, the petition to confirm the report is granted to the extent of confirming the Hearing Panel’s findings of fact and conclusions of law, but the recommended sanction of a two-year suspension is disaffirmed and respondent is suspended for a period of three years.
Milonas, J. P., Ellerin, Kupferman, Tom and Mazzarelli, JJ., concur.
Application granted, only insofar as to confirm the Hearing Panel’s report; the recommended sanction of a two-year suspension is disaffirmed, and respondent is suspended from practice as an attorney and counselor-at-law in the State of New York for a period of three years, effective November 4, 1996, and until the further order of this Court.